                Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 1 of 21



 1   R. Rex Parris (SBN 96567)
        rrex@parris.com
 2   Alexander R. Wheeler (SBN 239541)
 3      alex@parris.com
     John M. Bickford (SBN 280929)
 4      jbickford@parris.com
 5   PARRIS LAW FIRM
     43364 10th Street West
 6   Lancaster, California 93534
     Telephone: (661) 949-2595
 7   Facsimile: (661) 949-7524
 8
     Attorneys for Plaintiff MAHAN TALESHPOUR
 9   and the Putative Class
10
11                             UNITED STATES DISTRICT COURT
12                        NORTHERN DISTRICT OF CALIFORNIA
13
14   MAHAN TALESHPOUR, on behalf of             )   Case No.:
     himself and all members of the putative    )
15   class,                                     )   CLASS ACTION COMPLAINT
16                                              )
                  Plaintiff,                    )   (1) Violation of California’s Unfair
17         v.                                   )       Competition Law;
                                                )   (2) Fraudulent Concealment;
18   APPLE INC.,                                )   (3) Violation of the Song-Beverly
19                                              )       Consumer Warranty Act.
                  Defendant.                    )
20                                              )   DEMAND FOR JURY TRIAL
21                                              )
                                                )
22                                              )
                                                )
23                                              )
24
25
26
27
28



       __________________________________________________________________________
                                COMPLAINT AND DEMAND FOR JURY TRIAL
                Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 2 of 21




 1         Plaintiff MAHAN TALESHPOUR (“Plaintiff”), on behalf of himself and all
 2   members of the putative class, files this complaint against Defendant APPLE INC.
 3   (“APPLE”). Plaintiff’s allegations are based upon information and belief, and upon
 4   investigation of Plaintiff’s counsel, except for allegations specifically pertaining to
 5   Plaintiff, which are based upon Plaintiff’s personal knowledge.
 6                               JURISDICTION AND VENUE
 7         1.     This Court has subject matter jurisdiction under the Class Action Fairness
 8   Act of 2005, 28 U.S.C. § 1332(d)(2)–(6), because there is (1) at least 100 class members;
 9   (2) minimal diversity, and (3) an amount in controversy that exceed $5 million, exclusive
10   of interest and costs.
11         2.     This Court has personal jurisdiction over APPLE because it is domiciled in
12   the State of California. See Milliken v. Meyer, 331 U.S. 457, 462–63 (1940).
13         3.     Venue is proper in the Northern District of California under 28 U.S.C.
14   § 1391(b) and (c).
15                                          PARTIES
16         4.     Plaintiff MAHAN TALESHPOUR is an individual who, at all time relevant
17   herein, was a resident of Los Angeles, California. He brings this action on behalf of
18   himself and all members of the putative class.
19         5.     APPLE is a corporation formed under the laws of the State of California,
20   having its principal place of business at One Apple Park Way, Cupertino, California
21   95014.
22                                FACTUAL ALLEGATIONS
23         6.     APPLE is the largest technology company in the world. Since 1977, it has
24   designed, manufactured, warranted, marketed, advertised, and sold computers and related
25   products and services throughout the world, including the State of California.
26         7.     APPLE sells its products from its storefront locations and through its online
27   stores. Its products are also available for purchase through third-party retailers such as
28   Amazon, Best Buy, and Walmart.

                                                 2
       __________________________________________________________________________
                               COMPLAINT AND DEMAND FOR JURY TRIAL
                  Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 3 of 21




 1                                 The Defective MacBook Pro
 2          8.     In 2016, Apple introduced its updated 13 and 15 inch MacBook Pro models.
 3   Apple described these laptops as “revolutionary” and “groundbreaking,” with
 4   “breakthrough performance.” The laptops’ main selling point was their display. Apple
 5   described it as its “brightest and most colorful Retina display yet.” 1 And its senior vice-
 6   president of World Marketing claimed they had “the best Mac display ever.” 2 See Figure
 7   1 (example of Apple’s marketing of the laptops’ display).
 8                                           (Figure 1)
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26      1
          https://www.apple.com/newsroom/2016/10/apple-unveils-groundbreaking-new-
27   macbook-pro/
28      2
            Id.

                                                  3
       __________________________________________________________________________
                                COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 4 of 21




 1         9.     To make these MacBook Pros thinner and sleeker, APPLE used thin flexible
 2   ribbon cables to connect the display screen to the display controller board. These cables
 3   wrap around the display controller board and are secured by a pair of spring-loaded
 4   covers. See Figure 2 (picture of flex ribbon cables wrapping around board).
 5                                          (Figure 2)
 6
 7
 8
 9
10
11
12
13
14
15
16
17         10.    At first, these cables function correctly. But their length and placement
18   causes them to rub against the control board each time the laptop is opened or closed.
19   This consistent rubbing slowly causes the cables wear and tear overtime. See Figure 3
20   (arrow pointing to tearing of display cable caused by rubbing against the display board).
21                                          (Figure 3)
22
23
24
25
26
27
28

                                                 4
       __________________________________________________________________________
                               COMPLAINT AND DEMAND FOR JURY TRIAL
                   Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 5 of 21




 1           11.     At first, the tearing of the display cable will cause a “stage lighting” effect
 2   of alternating patches of light and darkness on the bottom of the display. See Figure 4
 3   (example of the display lighting effect).
 4                                              (Figure 4)
 5
 6
 7
 8
 9
10
11
12
13
14
15
16           12.     Further use results in further tearing, causing a complete failure of the
17   backlighting system when the display is opened beyond 40-degrees. This renders the
18   laptop essentially useless.
19           13.     Although APPLE provides limited one-year warranties for its MacBook
20   Pros, the cable display defect typically manifests itself outside the warranty period.
21   Consequently, consumers who experience this defect must pay out-of-pocket to repair
22   their cables.
23           14.     Additionally, although the cables themselves would normally cost only a few
24   dollars to replace, in an effort to make the display as thin as possible, APPLE designed
25   the cables as part of the display itself. Consequently, the cables cannot be individually
26   replaced. Instead, the entire display unit needs to be replaced when the display cables
27   tear.
28

                                                     5
       __________________________________________________________________________
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 6 of 21




 1         15.    Replacing the entire display costs between $600 and $850. Consumers who
 2   purchased an AppleCare plan (i.e., an extended APPLE warranty) fare only slightly
 3   better. They are still charged between $99 and $299 to have their display replaced, while
 4   others have been told the repair is not covered by AppleCare.
 5         16.    APPLE is aware, and has been aware, of the defect in its display cables.
 6   Upon releasing the 2016 models, APPLE received complaints from consumers about the
 7   display lighting effect and the failure of the display. These complaints only increased as
 8   more MacBook Pros were sold and used. But despite being aware of this defect, APPLE
 9   continued to promote the MacBook Pros’ display, failed to disclose the problem to
10   consumers.
11         17.    APPLE took nearly two years to remedy the cable defect. In July 2018,
12   APPLE released a new model of its MacBook Pro with flex display cables two
13   millimeters longer than before. This gives the cable more room to wrap around the
14   display board so it doesn’t rub against it when the laptop is opened and closed. See Figure
15   5 (comparison of the length of the cables, post-2018 on left, pre-2018 on right).
16                                           (Figure 5)
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
       __________________________________________________________________________
                                COMPLAINT AND DEMAND FOR JURY TRIAL
                   Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 7 of 21




 1           18.    Additionally, in May 2019, APPLE launched the MacBook Pro Display
 2   Backlight Service Program. 3 Under this program, APPLE has agreed to replace the
 3   cables/display on 13-inch MacBook Pro 2016 models that experience the stage lighting
 4   effect or a total failure of the display. It will also refund those who paid to have their
 5   cables/display fixed. However, despite both the 13 and 15 inch MacBook Pros having
 6   the same defect, the program does not cover the 15-inch MacBook Pro model. It also
 7   does not cover 13-inch MacBook Pros sold after 2016.
 8           19.    Despite the revised longer display cable length and the Display Backlight
 9   Service Program, APPLE continues to deny there was ever a defect in its display cables.
10   It also continues to represent these MacBook Pros have superior displays.
11                                      Plaintiff’s Experience
12           20.    On April 13, 2017, Plaintiff purchased a new 15-inch 2016 MacBook Pro for
13   approximately $2,526.00 at an APPLE store in Sherman Oaks, California.
14           21.    Plaintiff relied on APPLE’s display representations in purchasing his 15-
15   inch MacBook Pro. Before purchasing the laptop, Plaintiff saw advertisements and
16   marketing materials in which APPLE represented the MacBook had the best display to
17   date.
18           22.    In January 2020, the display screen on Plaintiff’s MacBook Pro began
19   exhibiting the stage lighting effect.
20           23.    On March 18, 2020, Plaintiff took his MacBook to an Apple Authorized
21   Service Provider to fix his display. The provider told him AppleCare did not cover the
22   repair and that it would cost $850 to replace the display. As of the date of this complaint,
23   Plaintiff has been unable to repair his display because of the COVID-19 pandemic.
24           24.    Had Plaintiff known the display cable defect, he would not have purchased
25   his MacBook or would have paid significantly less for it.
26
27
28      3
            https://support.apple.com/13-inch-macbook-pro-display-backlight-service

                                                  7
       __________________________________________________________________________
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                  Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 8 of 21




 1                                Other Consumers’ Experiences
 2          25.    Since the display cables are almost certain to tear with normal laptop use, tens
 3   of thousands of consumers have reported the stage lighting effect and/or complete failure
 4   of the display screen.
 5          26.    The issue has become so prevalent that a petition on Change.org was created
 6   to demand APPLE to address the defect. To date, over 26,000 consumers have signed the
 7   petition.4
 8          27.    Additionally, many consumers have taken to internet discussion boards to
 9   complain about the cable defect and APPLE’s failure to include 15-inch models in the
10   Display Backlight Service Program. 5 For example:
11                 •     Kennday, posted on Sept. 13, 2019:
12                       #Flexgate problem on my 15” 2016 model, I bought at end
13                       of 2017, have it for mere 20 months so far. The screen
14                       went out, apple store quote[d] me $680 + tax to replace!6
15                 •     Vijaynlsn, posted on Sept. 19, 2019:
16                       My MacBook Pro 15” [has] the same issue as the 13” . . . .
17                       model but Apple denied the free service saying the
18                       replacement program is only for 13” models. 7
19
20
21      4
           The Change.org petition is available at https://www.change.org/p/apple-fix-all-
22   macbook-pro-2016-and-later-with-stage-light-effect-or-backlight-shutdown-flexgate (last
23   visited May 4, 2020).
24
        5
            See          e.g.,        https://discussions.apple.com/thread/250461433?page=3;
     https://twitter.com/hashtag/flexgate;
25   https://www.ifixit.com/Answers/View/486856/Screen+issues,+Back+light+dims+&+goe
26   s+out
27      6
            https://discussions.apple.com/thread/250461433?page=4
28      7
            Id.

                                                    8
       __________________________________________________________________________
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 9 of 21




 1             •     Furnu_thtsme, posted on Sept. 21, 2019:
 2                   Last month I started having a backlight issue on my Mac .
 3                   . . . However, yesterday my Mac just went black whenever
 4                   I extended past a certain angle. This was frustrating as I
 5                   could not work well with my laptop. Therefore, I [went]
 6                   to the apple store in downtown Palo Alto. Instantly the
 7                   representative knew what the issue was and was like
 8                   “Okay this issue is common on the macbook pros, don’t
 9                   worry Apple has a program that repairs it for free”. Little
10                   did he and I know that that program only covers the 13inch
11                   Macs. He was surprised since he said his coworkers have
12                   seen this issue a lot for 15inches also. The cost was
13                   turning out to be $680+ tax.8
14             •     Marekziz, posted on Oct. 7, 2019:
15                   I’m trying to understand why 13 inch get repairs, but 15
16                   inch do not. . . . I have 15 inch , I’m unable to use it as a
17                   laptop. Calling support gave no answers.9
18             •     Davidbenedek, posted on Oct. 11, 2019:
19                   Apple needs to resolve this and extend the warranty to 15”
20                   models. It is ridiculous to have something this faulty and
21                   not take responsibility for it. Anyone know if simply
22                   exchanging the flex cable solves this or only the full 700$
23                   repair? If apple doesn’t extend the repair Program to 15”
24                   it’ll be the last apple I own. 10
25
26   8
          https://discussions.apple.com/thread/250652272
27   9
          https://discussions.apple.com/thread/250461433?page=4
28   10
          https://discussions.apple.com/thread/250461433?page=4

                                                 9
     __________________________________________________________________________
                             COMPLAINT AND DEMAND FOR JURY TRIAL
                Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 10 of 21




 1                •     Dylan1222, posted on Oct. 21, 2019:
 2                      Same problem. 15” macbook pro 2016. More than 45
 3                      degrees and the screen shuts off. . . . Ridiculous that they
 4                      refuse to acknowledge the issue exists in 15” models. 11
 5                •     Keelie_, posted Oct. 25, 2019:
 6                      I have dealt with the annoyance of a spotlight effect on my
 7                      Macbook Pro 15” for over a year now. Randomly the
 8                      backlight would go out too or not go on after opening. . . .
 9                      Recently the backlight went out and could not be restored.
10                      My computer was rejected for the Macbook Pro 13”
11                      program and I was $600+ for a screen replacement.
12                      Insofar that the same cable was used in both models, I can
13                      only assume that Apple is aware that both models are
14                      affected and decided that it was inconvenient to expand
15                      the program to include the 15”. I hope that Apple will
16                      announce a program for the 15” this week, on the
17                      anniversary of its release. This will restore some faith in
18                      the company but either way, the product design and
19                      manner in which this issue has been handled is a huge
20                      disappointment. 12
21                •     Abo2019, posted on Nov. 20, 2019:
22                      This is ridiculous, an expensive laptop like this and then
23                      after 1.5 years, my keyboard is faulty, the speakers don’t
24                      work properly and now this backlight issue.          If my
25                      MacBook Pro 15” 2016 with touchbar is having the same
26
27   11
          Id.
28   12
          Id.

                                                 10
     __________________________________________________________________________
                               COMPLAINT AND DEMAND FOR JURY TRIAL
                   Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 11 of 21




 1                         issue as the 13” [] models why am I being charged $800
 2                         plus to repair it? I understand that a new design can have
 3                         de3sign flaws but at least take full responsibility for it! 13
 4                                      CLASS ALLEGATIONS
 5           28.     Plaintiff brings this action on behalf of himself and on behalf of others
 6   similarly situated. He seeks class certification under Federal Rule of Civil Procedure 23.
 7           29.     The proposed class is defined:
 8                         All persons within the United States who
 9                         purchased a MacBook Pro 2016-year model or
10                         later.
11   Plaintiff reserves the right to modify, change, or expand the class definitions based upon
12   discovery and further investigation.
13           30.     These individuals are excluded from the class: APPLE and its officers,
14   directors, employees, subsidiaries, and affiliates; all judges assigned to this case and any
15   members of their immediate families; and the parties’ counsel.
16           31.     In addition, or in the alternative, to the above-defined class, Plaintiff reserves
17   the right to establish subclasses to facilitate the effective management of the class.
18           32.     The class meets the requirements of Federal Rule of Civil Procedure 23(a),
19   (b)(1) & (2):
20                   a.    Numerosity: APPLE sold hundreds of thousands of 15 inch MacBook
21           Pro laptops in the United States. Members of the class are widely dispersed
22           throughout the country. Class members are therefore so numerous that joinder of
23           all class members if impracticable.
24                   b.    Commonality/Predominance: There are questions of law and fact
25           common to the class that predominate over questions affecting only individual
26           members. These include, but are not limited to:
27
28      13
             Id.

                                                      11
       __________________________________________________________________________
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 12 of 21




 1            •     Whether the MacBook Pros were defective at the time of sale;
 2            •     Whether the display cable defect substantially impairs the value
 3                  of the MacBook Pros;
 4            •     Whether APPLE knew of the defect but continued to promote
 5                  and sell the MacBook Pros without disclosing the defect or its
 6                  consequences to consumers;
 7            •     Whether a reasonable consumer would consider the display cable
 8                  defect and its consequences important to whether to purchase a
 9                  MacBook Pro;
10            •     Whether APPLE breached implied warranties connected with the
11                  MacBook Pro;
12            •     Whether APPLE’s representations and omissions relating to the
13                  display cable and its embedded defect were likely to deceive a
14                  reasonable consumer;
15            •     Whether APPLE acted unlawfully, unfairly, and/or fraudulently
16                  in violation of California’s Unfair Competition Law;
17            •     Whether Plaintiff and the class members overpaid for their
18                  MacBook Pro because of the display cable defect;
19            •     Whether Plaintiff and the class members may have equitable
20                  relief, including restitution and injunctive relief; and
21            •     Whether Plaintiff and the class members are entitled to damages
22                  or other monetary relief, and if so, in what amount.
23            c.    Typicality: Plaintiff is a member of the class he seeks to represent,
24      and Plaintiff’s claims are typical of the claims of the other class members. Like
25      the other class members, Plaintiff purchased a MacBook Pro laptop that contained
26      defective display cables.
27            d.    Adequacy: Plaintiff will fairly and adequately represent and protect
28      the interests of the class he seeks to represent because (1) Plaintiff has retained

                                              12
     __________________________________________________________________________
                            COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 13 of 21




 1         experienced litigation counsel with significant experience in class action litigation
 2         who will adequately represent the interest of the class; (2) Plaintiff and his counsel
 3         are aware of no conflicts of interest between Plaintiff and the class members; and
 4         (3) Plaintiff is knowledgeable about the subject matter of this action and will assist
 5         counsel in the prosecution of this action.
 6                 e.     Superiority: A class action provides a fair and efficient method of
 7         adjudicating this controversy and is superior to other available methods of
 8         adjudication in that: (1) neither the size of the class, nor any other factor, make it
 9         likely that difficulties will be encountered in the management of this action as a
10         class action; (2) the prosecution of separate actions by individual class members or
11         the individual prosecution of separate actions by individual class members or the
12         individual joinder of all class members in this action is impracticable, and would
13         create a massive and unnecessary burden on the resources of the courts, and could
14         cause inconsistent adjudications, while a single class action can determine, with
15         judicial economy, the rights of each members of the class; (3) because of the
16         disparity of resources available to APPLE versus those available to individual class
17         members, prosecution of separate actions would work a financial hardship on many
18         of the class members; (4) the conduct of this action as a class action conserves the
19         resources of the parties and the court system and protects the rights of each class
20         member and meets all due process requirements as to fairness to all parties; and (5)
21         all of the claims arise out of the same circumstances and course of conduct.
22                                  FIRST CAUSE OF ACTION
23                      (Violations of the California Unfair Competition Law)
24                               (Against Defendant APPLE INC.)
25         33.     Plaintiff incorporates by reference each and every one of the preceding
26   paragraphs as if the same were fully set forth herein.
27         34.     California Business & Professions Code sections 17200, et seq. (the “UCL”)
28   prohibits “any unlawful, unfair or fraudulent business act or practice and unfair,

                                                 13
       __________________________________________________________________________
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 14 of 21




 1   deceptive, untrue or misleading advertising.”
 2                                            Unlawful
 3         35.     APPLE’s conduct is unlawful, in violation of the UCL, because it violates
 4   the Consumers Legal Remedies Act and the Song-Beverly Consumer Warranty Act.
 5                                             Unfair
 6         36.     APPLE’s conduct is unfair, in violation of the UCL, because it violates the
 7   State of California’s public policy, legislatively declared in the Consumer Legal
 8   Remedies Act and the Song-Beverly Consumer Warranty Act, requiring a manufacturer
 9   to ensure that goods it places on the market are fit for their ordinary and intended
10   purposes. APPLE has violated this public policy because one of the MacBook Pros’ most
11   central functions, its display screen, is defective for the reasons previously stated.
12         37.     APPLE engaged in unfair business practices and acts in at least these
13   respects:
14                 a.    APPLE promoted and sold MacBook Pros it knew were defective
15         because they contained a display screen certain to fail prematurely;
16                 b.    APPLE promoted and sold MacBook Pros with a defective display
17         screen despite knowing that users do not expect the display screen to materially
18         degrade over time;
19                 c.    APPLE failed to disclose that the MacBook Pros were defective, and
20         represented through advertising, its website, product packaging, press releases, and
21         other sources that the MacBook Pros possessed particular qualities inconsistent
22         with APPLE’s actual knowledge of the product;
23                 d.    APPLE failed to exercise quality control and due diligence over the
24         MacBook Pros before placing them on the market; and
25                 e.    APPLE minimized the scope and severity of the problems with the
26         MacBook Pros, refusing to acknowledge that their display screens were defective
27         and failing to provide adequate relief to all consumers.
28        38.      The gravity of harm resulting from APPLE’s unfair conduct outweighs any

                                                  14
       __________________________________________________________________________
                                COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 15 of 21




 1   potential utility. The practice of selling defective laptops without providing an adequate
 2   remedy to cure the defect, and continuing to sell those laptops without full and fair
 3   disclosure of the defect, harms the public at large and is part of a common and uniform
 4   course of wrongful conduct.
 5        39.      The harm from APPLE’s conduct was not reasonably avoidable by
 6   consumers. The MacBook Pros suffer from a latent defect, and even after receiving a
 7   large volume of consumer complaints, APPLE did not disclose the defect. Plaintiff and
 8   the class members did not know of, and had no reasonable means of discovering, that the
 9   MacBook Pros’ display cables were defective.
10        40.      There were reasonably available alternatives that would have furthered
11   APPLE’s business interests of satisfying and retaining its customers while maintaining
12   profitability, such as: (1) acknowledging the defect and providing a permanent fix for
13   defective display cables; (2) adequately disclosing the defect to prospective purchasers;
14   (3) extending the warranty for the MacBook Pros; and (4) offering refunds or suitable
15   non-defective replacement laptops to consumers with failed display screens.
16                                      Fraud by Omission
17         41.     APPLE’s conduct is fraudulent, in violation of the UCL, because it is likely
18   to deceive a reasonable consumer and:
19                 a.    APPLE knowingly and intentionally concealed from Plaintiff and the
20         class members that the MacBook Pros contain a latent defect that renders the
21         display screen prone to failure;
22                 b.    APPLE volunteered information to Plaintiff and the class members
23         through advertising and other means that the MacBook Pros, and their display
24         screens, were functional and premium products without disclosing facts that would
25         have materially qualified those representations; and
26                 c.    APPLE promoted the high quality and premium features of the
27         MacBook Pros, including the superior Retina display, despite knowing the
28         MacBook Pros were defective, and failed to correct its misleading disclosures.

                                                 15
       __________________________________________________________________________
                                COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 16 of 21




 1         42.     APPLE had ample means and opportunities to alert Plaintiff and the class
 2   members of the defective nature of the MacBook Pros, including on APPLE’s webpages;
 3   in its advertisements; on the MacBook Pros’ external packaging; and as part of the
 4   standardized MacBook Pro setup process. Had APPLE disclosed that the MacBook Pros
 5   were defective, Plaintiff and the class members would not have purchased a MacBook
 6   Pro, would not have purchased a MacBook Pro at the prices they did, or would have
 7   returned their MacBook Pros during their respective buyer’s remorse periods.
 8         43.     APPLE was under a duty to disclose the display defect because of its
 9   exclusive knowledge of the display defect and because it made representations about the
10   MacBook Pro and its display without disclosing the display defect.
11         44.     Plaintiff and the class members suffered injury in fact, including lost money
12   or property, because of APPLE’s unlawful, unfair, and fraudulent acts and omissions.
13         45.     Through its unlawful, unfair, and fraudulent conduct, APPLE acquired
14   Plaintiff and the class members’ money directly and as passed on by APPLE’s authorized
15   resellers (e.g., Best Buy, Amazon, and Walmart).
16         46.     Plaintiff and the class members seek appropriate relief, including (1)
17   restitution under the UCL and (2) such orders or judgments as may be necessary to enjoin
18   APPLE from continue its unfair, unlawful, and fraudulent practices.
19         47.     Plaintiff also seeks reasonable attorneys’ fees and costs under applicable
20   law, including under California Code of Civil Procedure section 1021.5.
21                               SECOND CAUSE OF ACTION
22                                  (Fraudulent Concealment)
23                              (Against Defendant APPLE INC.)
24         48.     Plaintiff incorporates by reference each and every one of the preceding
25   paragraphs as if the same were fully set forth herein.
26         49.     APPLE intentionally suppressed and concealed material facts about the
27   performance and quality of the MacBook Pro. As alleged herein, APPLE was aware of
28   numerous consumer complaints about defect-related problems, but never disclosed the
                                                  16
       __________________________________________________________________________
                                COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 17 of 21




 1   defect to Plaintiff and the class members.
 2         50.     Because the defect in the MacBook Pro’s display defect is latent and
 3   unobservable until it arises, Plaintiff and the class members had no reasonable means of
 4   knowing that APPLE’s representations about the MacBook Pro were incomplete, false,
 5   or misleading, or that it had failed to disclose that they are defective. Plaintiff and the
 6   class members did not and reasonably could not have discovered APPLE’s deceit before
 7   they purchased the MacBook Pro or before the end of their respective buyer’s remorse
 8   periods.
 9         51.     Had Plaintiff and the class members known that the MacBook Pros were
10   defective, they would not have purchased a MacBook Pro, would not have purchased it
11   at the price they did, or would have returned it during their respective buyer’s remorse
12   periods.
13         52.     APPLE had a duty to disclose the defect because, through advertising, press
14   releases and statements made during the launch event, on its webpages, in its online
15   purchase portal, and in other sources that Plaintiff and the class members encountered
16   before purchasing their laptops. APPLE made representations regarding the supposed
17   high quality of the MacBook Pro and its premium features—including a superior
18   display—but failed to disclose facts that would have materially qualified these
19   representations. Having volunteered information relating to the display to Plaintiff and
20   the class members, APPLE had a duty to disclose the whole truth about the display and,
21   in particular, its defective nature.
22         53.     APPLE concealed the defect to sell more MacBook Pros at a premium price,
23   prevent damage to its brand, and avoid the costs of developing a fix for the defect and of
24   repairs, replacements and refunds under its limited warranty.
25         54.     The facts about the MacBook Pro flex display cables that APPLE suppressed
26   and omitted were material, and Plaintiff and the class members were unaware of them
27   until they experienced the defect. Had APPLE disclosed the display defect, including
28   through advertising, press releases, the MacBook Pro packaging, or the initial set up

                                                  17
       __________________________________________________________________________
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 18 of 21




 1   process, Plaintiff and the class members would not have purchased a MacBook Pro,
 2   would have paid substantially less for it, or would have returned it for a refund.
 3         55.     When purchasing a MacBook Pro, Plaintiff and the class members
 4   reasonably relied to their detriment upon APPLE’s material misrepresentations and
 5   omissions regarding the quality of the MacBook Pro and the absence of a product defect.
 6         56.     Plaintiff and the class members sustained damages as a direct and proximate
 7   result of APPLE’s deceit and fraudulent concealment. Among other damage, Plaintiff
 8   and the class members did not receive the value of the premium price they paid for the
 9   MacBook Pro.
10         57.     APPLE’s fraudulent concealment was malicious, oppressive, deliberate,
11   intended to defraud Plaintiff and the class members and enrich APPLE, and in reckless
12   disregard of Plaintiff and the class members’ rights, interests, and well-being. APPLE’s
13   conduct warrants an assessment of punitive damages in an amount sufficient to deter such
14   conduct, to be determined according to proof.
15                                THIRD CAUSE OF ACTION
16                  (Violations of the Song-Beverly Consumer Warranty Act)
17                              (Against Defendant APPLE INC.)
18         58.     Plaintiff incorporates by reference each and every one of the preceding
19   paragraphs as if the same were fully set forth herein.
20         59.     Plaintiff is a “buyer” within the meaning of California Civil Code section
21   1791, subdivision (b).
22         60.     APPLE is a manufacturer within the meaning of California Civil Code of
23   section 1791, subdivision (j). APPLE produced the MacBook Pros and directed and was
24   involved in all stages of the production and manufacturing processes.
25         61.     The MacBook is a “consumer good” within the meaning of California Civil
26   Code section 1791, subdivision (a).
27         62.     APPLE impliedly warranted to Plaintiff that the MacBook purchased was
28   “merchantable” under California Civil Code sections 1791.1, subdivision (a) and 1792.
                                                 18
       __________________________________________________________________________
                                COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 19 of 21




 1         63.     APPLE breached that implied warranty of merchantability by producing,
 2   manufacturing, and selling laptops not of merchantable quality.         The MacBook is
 3   defective, resulting in the display showing alternating patches of light and darkness on
 4   the bottom of the screen. Over time, the screen stops working entirely which prevents
 5   the display from being used for its core function. The MacBook is therefore unfit for the
 6   ordinary purposes for which a laptop computer is used and would not pass without
 7   objection in the laptop computer trade.
 8         64.     The defect in the MacBook is latent. Though the MacBook appears operable
 9   when new, the display defect existed in the product at the time of sale and throughout the
10   one-year limited warranty period. Accordingly, any subsequent discovery of the defect
11   beyond that time does not bar an implied warranty claim under the Song-Beverly Act.
12         65.     Any attempt by APPLE to disclaim its implied warranty obligations under
13   the Song-Beverly Act is ineffective due to its failure to adhere to California Civil Code
14   sections 1792.3 and 1792.4. Those sections provide that, to validly disclaim the implied
15   warranty of merchantability, a manufacturer must “in simple and concise language” state:
16   “(1) The goods are being sold on an ‘as is’ or ‘with all faults’ basis. (2) The entire risk
17   as to the quality and performance of the goods is with the buyer. (3) Should the goods
18   prove defective following their purchase, the buyer and not the manufacturer, distributor,
19   or retailer assumes the entire cost of all necessary servicing or repair.” APPLE’s
20   attempted warranty disclaimer does not conform to sections 1792.3 and 1792.4.
21         66.     As a direct and proximate cause of APPLE’s breaches of the Song-Beverly
22   Consumer Warranty Act, Plaintiff and the class members have been damaged in an
23   amount to be proven at trial.
24         67.     Plaintiff seeks costs and expenses, including reasonable attorneys’ fees,
25   under California Civil Code section 1794.
26                                    PRAYER FOR RELIEF
27         WHEREFORE, Plaintiff prays for relief and judgment against Defendants, jointly
28   and severally, as follows:

                                                  19
       __________________________________________________________________________
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 20 of 21




 1         1.      That the claims alleged may be maintained as a class action under Federal
 2   Rule of Civil Procedure 23, and enter an order certifying the Class as defined above and
 3   appointing Plaintiff as Class representative;
 4         2.      That counsel for Plaintiff be appointed as Class Counsel;
 5         3.      That Defendant provide to Class Counsel, immediately upon its appointment,
 6   the names and most current contact information (address and telephone numbers) of all
 7   class members;
 8         4.      For all actual, general, special, incidental, statutory, punitive, and
 9   consequential damages and/or restitution to which Plaintiff and the class members are
10   entitled;
11         5.      For pre-judgment and post-judgment interest as provided by law;
12         6.      For appropriate equitable relief, including, without limitation, an order
13   requiring APPLE to: (1) adequately disclose the defective nature of the MacBook; and
14   (2) make restitution to Plaintiff and the class members all costs attributable to remedying
15   or replacing MacBook laptops, including but not limited to economic losses from the
16   purchase of replacement laptops or display screens; and (3) expand its AppleCare and
17   Display Backlight Service Program to cover the display cable defects of its 15-inch
18   models;
19         7.      For reasonable attorneys’ fees and costs as permitted by law; and
20         8.      For such other and further relief as the Court deems appropriate.
21
22
23
24
25
26
27
28

                                                     20
       __________________________________________________________________________
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                Case 5:20-cv-03122 Document 1 Filed 05/06/20 Page 21 of 21




 1                                   DEMAND FOR JURY TRIAL
 2          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by a jury
 3   of all issues triable as of right.
 4
 5   Date: May 6, 2020                              PARRIS LAW FIRM
 6
 7                                                          /s/ John M. Bickford
 8                                                            John M Bickford

 9                                                  Attorneys for Plaintiff MAHAN
                                                    TALESHPOUR and the Putative Class
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   21
       __________________________________________________________________________
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
